Citation Nr: 0304208	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spinal stenosis as 
secondary to a service-connected disability.

2.  Entitlement to an increased rating for a right knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for service 
connection for spinal stenosis secondary to service connected 
right knee replacement and a rating in excess of 30 percent 
for service connected right knee replacement.  

The Board remanded the veteran's appeal for further 
evidentiary development on two occasions - in January 1999 
and in September 2000.  In February 2002, the Board undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2).  
In December 2002, the Board provided the veteran and his 
representative notice of the development as required by Rule 
of Practice 903.  38 C.F.R. § 20.903.  Later in December 
2002, the Board received a statesmen from the veteran in 
which he indicated, in substance, that he did not know of the 
location of any other available records that could support 
his claim and he had no additional evidence to file with the 
Board.


FINDINGS OF FACT

1.  There is no current credible medical evidence that the 
veteran's spinal stenosis is caused or aggravated by a 
service-connected disability.

2.  The veteran's right knee replacement is manifested by 
minimal limitation of motion with objective evidence of the 
pain that caused some additional loss in range of motion.

3.  The veteran's right knee replacement is not manifested by 
chronic pain, chronic weakness, or manifested by adverse 
symptomatology that equates to the knee being ankylosed 
between 10 and 20 degrees of flexion or nonunion of the tibia 
and fibula with loose motion requiring a brace.


CONCLUSIONS OF LAW

1.  Spinal stenosis is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2002).

2.   The criteria for an increased rating in excess of 30 
percent for a right knee replacement are not met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5055, 5256, 5261, 
5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims and inform him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Second, a 
review of the record on appeal shows that VA, on a number of 
occasions, notified the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  

Specifically, as to VA's duty to notified the veteran of 
evidence and information necessary to substantiate his claims 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information, a review of the 
record on appeal shows that the veteran was notified of the 
information necessary to substantiate his claims by means of 
the discussions by the RO and/or the Board in a rating 
decision, a statement of the case, supplemental statements of 
the cases, and in Board remands.  (See March 1996 RO 
decision; May 1996 statement of the case; August 1998, 
November 1999, and October 2001 supplemental statements of 
the case; and January 1999 and September 2000 Board remands).  
In the above documents, the veteran was specifically told 
that in order to establish service connection for a back 
disorder he had to provide medical evidence showing that 
current back disorders were caused or aggravated by a service 
connected disorder.  As to his claim for an increased rating 
for service connected right knee replacement, the veteran was 
both given notice that he needed to file with the RO the name 
and address of all places that he received treatment for his 
knee disability to help establish his claim that there was a 
worsening of his disability.  Moreover, the Board in its two 
earlier remands and development request not only requested 
that specific evidence be requested, but the RO and/or the 
Board's development team thereafter obtained that evidence.  
Therefore, the Board finds that VA has no outstanding duty to 
inform the veteran that additional information or evidence 
may be needed to establish his claims. 

Next, as to VA's duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, provided the veteran with this notice.  
(See RO letters to the veteran dated in February 1999 and 
April 1999; statement of the case dated in May 1996; 
supplemental statement of the case dated in August 1998, 
November 1999, and October 2001, and remands dated in January 
1999 and September 2000).  The RO and the Board also asked 
him to specify where he had received treatment and solicited 
releases to obtain these records.  Id.  The Board also 
notified the veteran of which evidence it obtained and which 
it was unable to obtain.  (See Board letters to the veteran 
dated in April 2002 and December 2002).

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the RO 
obtained the veteran's available service medical records from 
the National Personnel Records Center (NPRC).  The RO and/or 
the Board also obtained all of the veteran's identified post-
service medical records.  In addition, in reply to the RO's 
and/or the Board's request to the veteran for additional 
evidence that may substantiate his claims, the veteran and 
his representative filed written arguments in support of the 
veteran's claim, an October 1996 letter from an ex-employer 
of the veteran, and the veteran testified at a personal 
hearing.  VA also obtained, on three occasions, examinations 
of the veteran to obtain medical opinion evidence as to the 
issues on appeal.  

Lastly, the Board notes that a review of the record on appeal 
shows that the veteran notified VA on two separate occasions 
that, as far as he knew, he had already filled with the RO 
all evidence he had in his possession which could support his 
claim and there was no outstanding and available medical 
evidence that VA could obtain that would substantiate his 
claims.  (See Letter, dated April 199, from the Veteran's to 
the RO; and Letter, dated December 2002, from the Veteran to 
the Board).
 
Accordingly, the Board finds that VA has met the requirements 
of the VCAA to the extent possible, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App.  
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  Accordingly, 
because there is no indication that there is additional 
outstanding evidence that is necessary for a fair 
adjudication of these issues, adjudication of the claims at 
this juncture may go forward because it poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).



Service Connection Claim

The veteran contends that his spinal stenosis is caused or 
aggravated by his service connected right knee disorder.  It 
is also requested that the veteran be afforded the benefit of 
the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted where disability is proximately due to or the 
result of already service-connected disability.  38 C.F.R. 
§ 3.310.  Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Next, the Board notes that it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, we are mindful that we cannot make our 
own independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care profession al, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465 (1994); FED. R. EVID. 601.  And a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

Historically, the RO granted the veteran service connection 
for residuals of a right knee and, after undergoing a knee 
replacement in November 1993, the RO recharacterized the 
veteran's service connected right knee disorder as right 
total knee replacement.  (See RO decisions dated in October 
1955, August 1960, February 1961, July 1978, March 1994, 
January 1995, and March 1996.  Service connection is not in 
effect for any other disability).  

Accordingly, the veteran may only prevail, based on a theory 
of secondary incurrence, if the record on appeal shows that 
his service connected right total knee replacement caused or 
aggravated a back disorder claimed as spinal stenosis.  See 
38 C.F.R. § 3.310; Allen, supra; Also see Hickson v. West, 
12 Vet. App. 247 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).

With the above criteria in mind, the Board observes that the 
weight of the medical evidence found in the record on appeal 
does not reflect that any of the veteran's low back disorders 
were caused or aggravated by an already service connected 
disability.  

Specifically, a review of the record on appeal shows the 
veteran's periodic complaints and/or treatment for low back 
pain, with and without paresthesia into the lower extremity, 
variously diagnosed as spinal stenosis, spondylolisthesis, 
degenerative joint disease, degenerative disc disease, and/or 
osteoarthritis.  (See VA treatment records dated in October 
1996 (diagnosed spinal stenosis); lumbar spine x-rays from 
Irving Radiological dated in April 1997 (showed 
spondylolisthesis secondary to degenerative disc disease); 
private treatment records from Howard L. Smith, D.C., dated 
in January 1995; letter from Hanes H. Brindley, Jr., M.D., 
received by the RO in February 1999 (diagnosed degenerative 
disc disease with secondary arthritis and possible spinal 
stenosis); private treatment record from Advanced Whiterock 
Physical Therapy Clinic dated in November 1997; private 
treatment records from Eric Williams, D.O., dated in April 
1997; and VA examinations dated in March 1999 (diagnosed 
spondylosis and spondylolisthesis at L4-L5, degenerative 
spondylolisthesis at L4-L5, coxarthritis, and polyneuropathy 
in the lower extremities), January 2001 (diagnosed 
degenerative disc disease with degenerative spondylolisthesis 
and polyneuropathy), and July 2002 (diagnosed degenerative 
disc disease and polyneuropathy)).

As to the origins or etiology of the veteran's low back 
disorders, Dr. Brindley in his February 1999 letter, opined 
as follows, 

. . . [he] was to see [the veteran] . . . 
because of back pain . . . the pain was 
localized to his low back with 
paresthesia in the medial side of his 
right thigh . . . The pain was somewhat 
improved by non-steroidals and by sitting 
. .  . [and by] moist heat . . . His 
examination showed a reasonably normal 
gait.  He had a normal contour to his 
spine, but had limited flexion and . . . 
extension . . . His reflexes were 2 
[plus] at the knees and 1 [plus] at the 
ankles . . .

X-ray . . . showed . . . degenerative 
changes throughout his lumbar spine . . . 
It was my impression based on the history 
and physical examination and the x-ray 
findings that he had degenerative disc 
disease with secondary arthritis . . . 
Based on his history I suspected an 
element of spinal stenosis.

The question that I have been asked to 
address by [the veteran] is whether or 
not the years that he limped and walked 
with a short leg gait because of the 
arthritis in his knee effected his back.  
I doubt that this was the proximate cause 
of his arthritis, but I think that it 
undoubtedly exacerbated and may even have 
contributed to at least some of the 
changes in his spine.  

However, despite the above opinion, the VA examiners at three 
subsequent examinations opined that that there was no 
relationship between the veteran's service-connected right 
knee disorder and his back disorders.  Specifically, in March 
1999, the examiner opined that the "veteran's low back pain 
can well be explained on the basis of the degenerative 
disease.  There is no documentary evidence of an acute or 
chronic injury to have caused this degenerative 
arthrosis/spondylosis of the spine and hips.  This type of 
spondylolisthesis is, by definition, a degenerative 
disease."  (Parenthetically, the Board notes that the March 
1999 VA examiner also opined that the veteran's lower 
extremity polyneuropathy was caused by the veteran's 
diabetes.)  In January 2001, the examiner opined that "[t]he 
veteran's lumbar spine disease is not related to his knee 
arthritis."  And, in July 2002, the examiner opined that 
"[t]he degenerative changes in [the veteran's lumbosacral] 
spine are almost certainly due to the [veteran's] age.  They 
are not secondary to the service-connected right knee.  I 
agree with the [January 2001 VA examiner] in his assessment 
of lack of service connection."

The Board notes that Dr. Brindley provided a medical opinion 
that linked the veteran's service connected right knee 
disability to his current back disorders.  Nonetheless, the 
Board has concluded that it must give more evidentiary weight 
to the opinion provided by the VA examiner.  Therefore, it 
cannot grant service connection for a low back disorder.  The 
Board has decided to give more weight to the opinions 
provided by the three VA examiners, because while both sets 
of opinions were conducted specifically to look at the 
veteran's claims that current back disorders were caused by 
service connected right knee disorder, the VA examiners 
opinions were provided after both an examination of the 
veteran and a review of the complete record on appeal, 
including Dr. Brindley's letter.  On the other hand, nothing 
in Dr. Brindley's letter indicates that he examined the 
veteran on more than this one isolated occasion or provided 
the opinion after a comprehensive review of the veteran's 
medical history.  In fact, it appears that Dr. Brindley's 
opinion was based entirely on a history provided by the 
veteran.  Thus, the Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995); Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Heuer v. Brown, 7 Vet. App. 379, 386-
87 (1995).

For the reasons set forth above, the Board finds that the 
record on appeal does not include credible medical evidence 
of a relationship between a service connected disability and 
a back disorder.  Accordingly, the Board finds that the 
weight of the evidence is against the veteran's claim of 
service connection for spinal stenosis secondary to service 
connected right knee disorder and this claim must be denied.  
38 U.S.C.A. §§ 1110, 1131.

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO as well as the veteran's May 1998 
personal hearing testimony.  The Board has also taken into 
account the October 1996 letter received from the veteran's 
ex-employer.  As to the veteran's personal hearing testimony, 
the veteran testified, in substance, that current back 
disorders were caused by the limp associated with his service 
connected right knee disability.  As to the October 1996 
letter from one of the veteran's ex-employers, it was 
reported that the veteran's job was able to be performed 
sitting down and it was understood that he could neither do 
any heavy lifting or be on his feet for any length of time.

The Board recognizes that the veteran and his representative 
are competent to describe visible symptoms or manifestations 
of a disease or disability during and after service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom).  Nevertheless, neither the 
veteran nor his ex-employer or his representative has been 
shown to be competent to provide a medical nexus evidence.  
See Espiritu, supra, Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, the 
Board will give more evidentiary weight to the opinions 
provided by the VA examiners. 

Increased Rating Claim

As to the claim for an increased rating for the veteran's a 
right knee replacement, the veteran contends that it is 
manifested by increased adverse symptomatology and therefore 
entitles him to an increased rating.  It is also requested 
that the veteran be afforded the benefit of the doubt.

The Facts

A review of the post November 1993 record shows the veteran's 
periodic complaints and/or treatment for knee pain with some 
limitation of motion.  (See VA treatment records dated in 
November 1993, December 1993, July 1994, October 1996, and 
October 1997; VA knee x-rays dated in July 1995, July 1998, 
and April 1999; and private treatment records from Complete 
Health Management dated in April 1997 and November 1997).

The veteran testified at a personal hearing in May 1998.  At 
that time, he reported that, in the mornings, he had right 
knee stiffness, swelling, and redness that cleared up after 
awhile, but reappeared if he over used the leg.  Types of leg 
use that caused his problems to reappear included standing 
for over ten to fifteen minutes, walking any great distance, 
and walking up and down stairs or ramps.  Next, the veteran 
reported that, while the pain was less, he had knee pain even 
when he was sitting down and not using the knee.  

The veteran' appeared for a VA examination in July 1998.  At 
that time, the examiner noted that the veteran's medical 
history included a November 1993 total knee replacement and 
since that time the veteran had developed degenerative joint 
disease and arthritis.  Thereafter, it was noted that the 
veteran complained of decreased range of motion, swelling, 
and pain, with the knee pain being worse in the morning and 
after a day of use.  Specifically, the veteran had increased 
pain for one hour in the morning and approximately 30 minutes 
in the evening.  Thereafter, it was reported that the 
veteran's pain was somewhat relived with over the counter 
medications.  Next, the veteran complained that pain reduced 
knee motion by 45 degrees and he could only stand for 
approximately 15 to 20 minutes before having to sit down and 
rest for approximately 30 minutes.  On examination, range of 
motion of the right knee was flexion to 85 degrees with pain 
at 80 degrees.  The veteran showed evidence of pain with 
McMurray and palpation.  The veteran walked with a limp.  
Knee ligaments were stable.  X-rays showed the prosthetic 
devises in satisfactory position. 

Thereafter, at the March 1999 VA examination, the veteran 
complain of knee pain with flare-ups brought about by weather 
changes that occur approximately twice a month which flare-
ups last two to three days.  The veteran reported that he 
could not climb stairs or squat.  He also reported that 
standing more than ten minutes was painful.  On examination, 
the range of motion of the right knee was 10 to 100 degrees.  
Thereafter, the examiner opined that the veteran's ". . . 
total knee replacement . . . is functioning well.  Veteran 
has a minimum of pain.  The flare up's of his . . . pain are 
mainly weather related and occur within the scope of his 
degenerative disease." 

In January 2001, the veteran once again underwent a VA joints 
examination.  At that time, it was noted that the veteran's 
right knee replacement was done six years ago ". . . and has 
not given him problems since that time."  On examination, 
range of motion of the right knee was 10 to 105 degrees.  The 
diagnosis was status post right knee replacement "with a 
well-functioning prosthesis without loosening."

Lastly, the veteran appeared for a VA examination in July 
2002.  At that time, the veteran complained of right knee 
pain that was a 5/6 on a scale of 1 to 10 when he walked.  He 
also complained that the pain limited his ability to walk and 
he fatigued easily.  The veteran also reported that he used a 
cane to walk and his knee feels fine when sitting.  On 
examination, range of motion was 0 to 95 degrees.  There was 
no effusion, erythema, or tenderness.  Strength was intact.  
Sensation was grossly intact.  The legs were of equal length.  
X-rays showed the prosthesis to be in a satisfactory 
position.

Laws & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Most recently, the veteran was assigned a 30 percent 
disability rating for his service-connected right knee 
replacement under 38 C.F.R. § 4.71, Diagnostic Code 5055 
(knee replacement).  See RO decision dated in March 1994.  
Therefore, under potentially applicable rating criteria, the 
veteran will be entitled to an increased rating if his 
service connected a right knee replacement causes chronic 
residuals consisting of severe painful motion or weakness (60 
percent) (Diagnostic Code 5055); adverse symptomatology that 
equates to ankylosis of the knee in flexion between 10 
degrees and 20 degrees (40 percent), ankylosis of the knee in 
flexion between 20 degrees and 45 degrees (50 percent), or 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more (60 percent) (Diagnostic 
Code 5256); extension to be limited to 45 degrees (50 
percent) (Diagnostic Code 5261); or adverse symptomatology 
that equates to nonunion of the tibia and fibula with loose 
motion and requiring a brace (40 percent) (Diagnostic 
Code 5262).  38 C.F.R. § 4.71a.

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Analysis

Given the evidence described above, the Board finds that a 
rating greater than the 30 percent rating already assigned by 
the RO is not warranted for the right knee replacement under 
any of the above rating criteria.  38 C.F.R. § 4.71a.

Specifically, as to Diagnostic Codes 5256 and 5261, range of 
motion of the veteran's right knee at the most recent 
examinations was as follows: flexion to 85 degrees, 10 to 100 
degrees, 10 to 105 degrees, and 0 to 95 degrees.  (See VA 
joints examination dated in July 1998, March 1999, January 
2001, and July 2002; Full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2002)).  
Therefore, the Board finds that the right knee disorder does 
not cause sufficiently reduced extension (flexion ankylosed 
between 10 and 20 degrees or extension limited to 45 degrees) 
to warrant rating by analogy to ankylosis to warrant a 40 
percent evaluation under Diagnostic Code 5256 or has a 
sufficient amount of actual lose in flexion to warrant a 40 
percent evaluation under Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a.  Nevertheless, given that the veteran's history 
includes a November 1993 knee replacement, his disability 
warrants the assignment of a 30 percent rating under 
Diagnostic Code 5055.  Id.

Although a higher evaluation may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, consideration of §§ 4.40, 4.45 does not lead the Board 
to conclude that the functional losses he experiences equate 
to more than the level of disability contemplated by the 30 
percent evaluation.  Specifically, the Board observes that, 
while the veteran complained of chronic knee pain at his VA 
examinations and the in July 1998 VA examiner opined that 
their was subjective evidence of the pain, the July 1998 VA 
examiner also opined that the pain limited the motion of the 
knee to 80 degrees of flexion.  Moreover, at the most recent 
VA examination, dated in July 2002, the examiner opined that 
there was no effusion, erythema, or tenderness and strength 
was intact.  Nonetheless, the record does indicate that the 
veteran's pain, at its worse, resulted in additional 
limitation of motion of several degrees.  However, even 
taking into account this additional loss in range of motion, 
the record on appeal does not show that his disability 
equates to flexion being ankylosed at between 10 and 20 
degrees or extension limited to 45 degrees.  38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes 5256, 5261.  
Accordingly, the veteran is not entitled to an increased 
rating under either Diagnostic Code 5256 or 5261, even when 
taking into account his functional losses due to such 
problems as weakness, excess fatigability, incoordination, or 
pain due to repeated use.  DeLuca, supra.

Next, as to Diagnostic Codes 5055 and 5262, the Board notes 
that the veteran complained to his VA examiners of chronic 
knee pain and fatigue and that his knee hurt more in the 
morning and after a day of activity.  He also reported that 
the pain was somewhat relieved by over the counter medication 
and rest.  In addition, the veteran reported that knee feels 
fine when sitting.  Moreover, it was uniformly noted at all 
four VA examinations that x-rays showed the prosthetic 
devises in satisfactory position.  Similarly, VA examiners 
did not note ligament instability.  In addition, the March 
1999 VA examiner opined that the veteran's ". . . total knee 
replacement . . . is functioning well.  Veteran has a minimum 
of pain.  The flare up's of his . . . pain are mainly weather 
related and occur within the scope of his degenerative 
disease."  Furthermore, the January 2001 VA examiner opined 
that the veteran's right knee replacement was done six years 
ago ". . . and has not given him problems since that time."  
Given the veteran's admission that his knee was fine with 
sitting along with the medical opinions provided by the above 
VA examiners, the Board finds that the medical evidence of 
record cannot be said to show that the veteran has chronic 
residuals consisting of severe painful motion or weakness 
under Diagnostic Code 5055 or adverse symptomatology that 
equates to nonunion of the tibia and fibula with loose motion 
and requiring a brace under Diagnostic Code 5262.  38 C.F.R. 
§ 4.71a.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the veteran's May 1998 
personal hearing testimony and the statement from the 
veteran's ex-employer.  The Board also recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, their statements 
as to the severity of the veteran's disability are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board will give more 
weight to the objective medical evidence of record as outline 
above in rating the current severity of the veteran's service 
connected disability.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for spinal stenosis as 
secondary to a service-connected disability is denied.

Entitlement to an increased rating for a right knee 
replacement, currently evaluated as 30 percent disabling, is 
denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

